Citation Nr: 0300668	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-08 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Whether the appellant is entitled to an apportionment of 
the veteran's disability compensation benefits.


ATTORNEY FOR THE BOARD

M. L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from August 1967 
to August 1969, June 1974 to March 1977, and November 1979 
to November 1988.  The appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the appellant's claim 
for an apportionment of the veteran's VA compensation 
benefits. 

The Board notes that the appellant has effectively 
withdrawn her request for a hearing before the Board.  In 
several statements, the appellant requested a personal 
hearing at the RO in Daytona Beach, Florida.  The St. 
Louis RO has jurisdiction over the veteran's claims file 
based on his current residence, but the appellant resides 
in Florida.  In a September 2001 letter, the St. Louis RO 
advised her that she could have a local hearing in St. 
Petersburg, Florida, if she wished.  She then submitted a 
VA Form 9 indicating she wanted a local hearing in Daytona 
Beach.  In a July 2002 letter, the St. Louis RO advised 
her that hearings are not available at the Daytona Beach 
office, and she could either attend a hearing in St. 
Petersburg or, if she could not travel to St. Petersburg, 
she could submit a statement of her contentions.  In 
response, the appellant submitted a statement referencing 
the choices the RO gave her in the recent letter and 
indicating that her intention was to submit VA Form 21-
4138, on which she presented argument in support of her 
claim.  It is clear from the appellant's reference to the 
RO's letter that she was withdrawing her hearing request 
and choosing to submit written argument instead.  See 
38 C.F.R. § 20.702(e) (request for a hearing may be 
withdrawn by an appellant at any time).


FINDINGS OF FACT

1.  The appellant and the veteran were married in 
September 1969.

2.  The veteran and the appellant were legally divorced in 
December 1991, and they remain divorced.


CONCLUSION OF LAW

The appellant is no longer entitled, by law, to an 
apportionment of the veteran's VA disability compensation 
benefits.  38 U.S.C.A. §§ 101(31), 5307 (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.450 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), was 
signed into law.  The VCAA, among other things, eliminated 
the well-grounded-claim requirement and amended VA's duty 
to notify claimants and their representatives of any 
information or evidence necessary to substantiate their 
claims.  See generally VCAA §§ 3, 4, 7.  However, during 
the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim.  
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance 
would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some 
other veteran's claim where assistance would be 
helpful would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement 
of Sen. Rockefeller).  Thus, because the law as mandated 
by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

The veteran and the appellant were married in September 
1969.  The veteran has been in receipt of VA disability 
compensation benefits since his separation from service in 
November 1988.  In May 1991, the appellant requested 
apportionment of the veteran's benefits.  She was granted 
$50.00 per month as of June 1991.  However, in December 
1991, the appellant and the veteran were legally divorced, 
and her apportionment was terminated.

In August 2000, the appellant requested apportionment of 
the veteran's disability compensation benefits.  She 
argues that she was married to the veteran for 22 years 
and that she is entitled to compensation because of that 
marriage and the support she provided the veteran during 
that time period.  She disagrees with the fact that the 
veteran's compensation benefits include an allotment for 
his current spouse, whom he married in 1992, and their 
dependent child, while a former spouse cannot receive 
benefits.

All or any part of a veteran's pension or compensation 
award may be apportioned if the veteran's spouse and/or 
children are not residing with the veteran and the veteran 
is not discharging his or her responsibility for the 
spouse or children's support.  38 U.S.C.A. § 5307; 38 
C.F.R. § 3.450(a)(1)(ii).  The law defines a "spouse" as a 
person of the opposite sex who is a husband or wife.  38 
U.S.C.A. § 101(31); 38 C.F.R. § 3.50(c).  A wife is a 
person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a).  
For VA benefit purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
C.F.R. § 3.1(j).

The Board notes that the appellant has not alleged that 
she has, in her custody, dependent children of the 
veteran.  

The appellant and veteran were divorced in December 1991, 
and they have remained divorced since that time.  The 
appellant is not the veteran's spouse as defined by law, 
and there is no legal provision for apportionment of 
benefits for a former spouse.  38 U.S.C.A. § 5307; 38 
C.F.R. §§ 3.450, 3.451, 3.452.  While the Board 
acknowledges and understands the contentions of the 
appellant in this case, the Board is constrained by the 
laws enacted by the United States Congress.  Application 
of the law to the facts is dispositive, and the appeal 
must be terminated because there is no entitlement under 
the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).









	(CONTINUED ON NEXT PAGE)


ORDER

An apportionment of the veteran's disability compensation 
benefits to the appellant is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

